Exhibit 10.45

 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (“Amendment”), made and entered into as of the
25th date of January, 2016, by and between Paragon Centre Holdings, LLC, a
Kentucky limited liability company (“Landlord”) and Texas Roadhouse Holdings
LLC, a Kentucky limited liability company (“Tenant”);

 

WITNESSETH THAT:

 

WHEREAS, Landlord and Tenant entered into that certain Lease dated December 11,
2012, as amended pursuant to that certain First Amendment to Lease dated January
10, 2013, and that certain Second Amendment to Lease dated February 11, 2015
 (collectively, the “Lease); and

 

WHEREAS, Tenant desires to lease additional space known as Suites 420 and 430 in
One Paragon Centre for a total of 3,566 in additional square feet of rentable
space; and

 

WHEREAS, Landlord and Tenant desire to amend certain terms and conditions of the
Lease and evidence their agreements and other matters by means of this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereby agree as follows:

 

1.



Landlord agrees to lease and Tenant agrees to accept in its "AS IS WHERE IS"
condition, Suites 420 and 430 in One Paragon Centre deemed to be 2,136 and 1,430
square feet of rentable space, respectively. Paragraph 2.1 of the Lease shall be
amended to include Suites 420 as of June 1, 2016, and 430 as of February 1,
2016 as a part of the Premises and the total rentable square footage of the
Premises shall be amended to 10,731 square feet effective February 1, 2016 and
12,867 square feet effective June  1, 2016. The term for Suites 420 and 430
shall be coterminous with the remainder of the Premises. Paragraph 2.2 of the
Lease is hereby amended to state that Tenant's obligation to pay Base Rent and
Tenant's Prorata Share of Operating Expenses commences for Suite 430 on February
1, 2016 and for Suite 420 on June 1, 2016. 

 

2.



Landlord and Tenant agree that the Base Rent for Suite 430 will be at the rate
of $21.50 per square foot as of February 1, 2016,  and the Base Rent for Suite
420 will be at the rate of $21.50 per square foot as of June 1, 2016, and shall
thereafter be increased by 3% as of the dates provided for in Section 3.1 of the
Lease.

 

3.



Landlord and Tenant agree that Section 11.13 of the Lease shall amended to state
that Tenant’s occupancy of the Premises shall include the use of up to forty-two
(42) parking spaces as of February 1, 2016 and up to fifty one (51)

 







--------------------------------------------------------------------------------

 



parking spaces as of June 1, 2016, (based on a ratio of 4.0 parking spaces per
1,000 rentable square feet) which shall be used in common with other tenants,
invitees and visitors of the Building.

 

4.



With respect to Suites 420 and 430 only, Exhibit C, Section 1(a) shall be
amended to state that Tenant shall have the option (the “Extension Option”) to
extend the Term for Suites 420 and 430 for six (6) additional periods of one (1)
year each (the “One Year Options”), and thereafter one (1) additional period of
six (6) years (the “Six Year Option,” and, together with the One Year Options,
each, an “Extension Period”), which Extension Period shall commence upon the
expiration of the initial Term or the prior Extension Period, as applicable,
upon the same terms and conditions of this Lease, except that the Base Rent
shall increase annually by three percent (3%).  With respect to the One Year
Options, Tenant shall be required to provide written notice of its intention to
exercise any available option no later than thirty (30) days prior to the end of
the then-current Term.  With respect to the Six Year Option, Tenant shall be
required to provide written notice of its intention to exercise such option no
later than ninety (90) days prior to the end of the then-current Term. 

 

5.



All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

 

6.



This Amendment shall not be valid and binding on Landlord and Tenant unless and
until it has been completely executed by and delivered to both parties.

 

EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same. To the extent of any inconsistency between the Lease and
this Amendment, the terms of this Amendment shall control as to the subject
matter covered herein.

 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment as
of the date and year first above written.

 

LANDLORD:

    

TENANT:

 

 

 

PARAGON CENTRE HOLDINGS, LLC,

 

TEXAS ROADHOUSE HOLDINGS LLC,

a Kentucky limited liability company

 

a Kentucky limited liability company

 

 

 

 

 

By:

Texas Roadhouse, Inc., a Delaware

 

 

corporation, its Manager

 

 

 

 

 

 

 

 

By:

/s/ David W. Nicklies

 

By:

/s/ Celia Catlett

 

David W. Nicklies, Manager

 

 

Celia Catlett, General Counsel

 



--------------------------------------------------------------------------------